Citation Nr: 1431618	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-25 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a neck disorder, to include as secondary to a bilateral foot disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a bilateral foot disorder.

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a bilateral foot disorder.

5.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs
WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1965 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction currently resides in Milwaukee, Wisconsin.

In July 2013, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcripts are of record.

A review of the Veteran's Virtual VA and VBMS files reveal pertinent records as noted below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is necessary before the claims can be properly adjudicated.  

The Veteran asserts he experienced foot problems in service as the result of his foot patrol duty which required shifts of anywhere from 8 to 16 hours daily.  He contends he complained about his feet to his superiors but was not granted permission to seek treatment in service.  At his separation examination, he claimed he was informed he had flat feet and was discouraged from notating any foot problems in order to ensure a prompt discharge.  The Veteran further asserts he sought treatment for his feet problems shortly after discharge but the hospital records have been destroyed and his treating physicians are deceased.  Statements from the Veteran's spouse and brothers all confirm they noticed he had difficulty walking when he returned home from service.

In May 2011, he was granted a VA examination.  Upon examination, the examiner concluded the Veteran's bilateral foot disorder was not caused by or related to service.  The examiner reasoned there was no foot injury reported in his service treatment records and treatment records post-separation show no foot problems until approximately 15 years after service. Although the examiner referenced the Veteran's statements, it appeared that he discounted these statements because of a lack of contemporaneous medical evidence.  The Court has found such medical opinions to be inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Moreover, here the Veteran alleged during the Board hearing that he complained about his feet to his superiors but was discouraged from seeking treatment, and the Board finds this testimony to be credible.  Accordingly, an addendum opinion is warranted to fully address the Veteran's lay statements.  

Because the Veteran is alleging that his remaining claims are secondary to his bilateral foot disorder, they are inextricably intertwined with the issue of entitlement to service for a bilateral foot disorder, and cannot be adjudicated at this time.  

Inasmuch as the case is being remanded, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.

2.  After all records have been received, refer the Veteran's claims file to the examiner who conducted the May 2011 VA examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's bilateral foot disorder.  The examiner must review the Veteran's claims folder, Virtual VA, and VBMS file.  The examination report should indicate that these files were reviewed.

After reviewing the record again, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current foot disorder is related to service.  The examiner should specifically address the Veteran's statements as to experiencing foot problems in service as the result of his foot patrol duty, and experiencing difficulty with walking shortly after separation from service, and consider these statements to be credible, regardless of the lack of notation of symptoms in the service treatment records.

The rationale for any opinion provided should be set forth.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


